Exhibit 10.12 ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2. AMENDED AND RESTATED SUPPLY, DEVELOPMENT & EXCLUSIVE LICENSING AGREEMENT This AMENDED AND RESTATED SUPPLY, DEVELOPMENT & EXCLUSIVE LICENSING AGREEMENT (the “ Agreement ”), effective as of October 30, 2015 (the “ Effective Date ”), is made and entered into by and between Insys Therapeutics, Inc., a Delaware corporation having its principal place of business at 1333 S. Spectrum Blvd., Suite 100, Chandler, AZ 85286 (hereinafter called “
